           Case 1:16-cv-03311-ELH Document 136 Filed 02/05/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

               Plaintiffs,                     *

       v.                                      *         No. 1:16-cv-03311-ELH

LAWRENCE HOGAN, et al.                         *

               Defendants.                     *

*      *       *      *      *      *      *       *     *       *       *        *   *
        DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF TIME

       Pursuant to Local Rule 105.9, defendants, through counsel and with the consent of

the plaintiffs, move to extend the deadline to respond to plaintiffs’ motion to strike

testimony of defendants’ experts. In support of their motion, the defendants state:

       1.      On January 27, 2021, plaintiffs filed a motion to strike certain testimony of

defendants’ expert witnesses. (ECF 133.)

       2.      Defendants’ response to plaintiffs’ motion is due February 10, 2021.

       3.      Due to the demands of responding to plaintiffs’ recently-filed cross-motion

for summary judgment (ECF 135), as well as work in other cases, defendants’ counsel

requires additional time to prepare a response to plaintiffs’ motion to strike.

       4.      Counsel for plaintiffs has consented to an extension of time to March 1, 2021

for defendants to file their response to defendants’ motion to strike.
        Case 1:16-cv-03311-ELH Document 136 Filed 02/05/21 Page 2 of 2



      WHEREFORE, for the reasons stated herein, defendants respectfully request that

the Court enter the attached proposed an order extending defendants’ time to respond to

plaintiffs’ motion to strike (ECF 133) to March 1, 2021.




                                         Respectfully submitted,

                                         BRIAN E. FROSH
                                         Attorney General of Maryland

Date: February 5, 2021                   __/s/ Robert A. Scott________________
                                         ROBERT A, SCOTT (Bar # 24613)
                                         Assistant Attorney General
                                         Office of the Attorney General
                                         200 St. Paul Place, 20th Floor
                                         Baltimore, Maryland 21202
                                         (410) 576-7055; (410) 576-6955 (fax)
                                         rscott@oag.state.md.us

                                         Attorneys for Defendants
